SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: October 26, 2015 (Date of earliest event reported) First Northern Community Bancorp (Exact name of registrant as specified in its charter) California68-0450397 (State of Incorporation)(IRS Employer ID Number) 000-30707 (Commission File No.) First Northern Community Bancorp 195 North First Street, P.O. Box 547, Dixon, California95620 (Address of principal executive offices)(Zip Code) (707) 678-3041 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁯[ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ⁯[ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) ⁯[ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ⁯[ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01Other Events On October 26, 2015, First Northern Community Bancorp issued a press release announcing that it has redeemed its remaining $12,847,000 in preferred stock it issued on September 20, 2011 to the United States Department of Treasury under the Small Business Lending Fund.The press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibit 99.1Press Release, dated October 26, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 26, 2015First Northern Community Bancorp (Registrant) By: /s/ Jeremiah Z. Smith Jeremiah Z. Smith Sr. Executive Vice President/Chief Operating Officer/ Chief Financial Officer
